DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2 November 2021 has been entered.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1, 4-8, 11-15 and 18-20: 
The rejection of the claims under 35 USC 101 and 35 USC 112 have been withdrawn in view of the amendments to the claims. 

receive a claim from a provider, the claim comprising data relating to a service provided, by the provider, to multiple patients, the data relating to the service provided being indicative of a number of visits, treatment plans, and medical expense for each of the multiple patients; 
parse the claim to determine the provider, the multiple patients and the data relating to the service provided; 
fetch additional information regarding the provider, the additional information comprising at least one of a number of claims filed in the past, a status of each claim for approval, a number of appeals filed by the provider, a status of the appeals as approved and denied, and complaints registered by the provider; 
analyze the claim and the additional information for at least one of a number of claims denied, a number of claims rejected, a number of claims approved, a number of appeals filed, a number of appeals approved, and a number of appeals denied based on a predefined threshold; 2PATENT Atty Docket No.: D18-144-03538-PR-US App. Ser. No.: 16/163,252 
determine a category for the provider based on a comparison of the analyzed claims and the additional information with predefined thresholds; 
monitor at least one of a number of claims filed by the provider, a number of visiting patients to the provider, reviews of the provider, ratings of the provider, a feedback of the provider on social media, and complaints against the provider; 
determine an increase in one of claim denials associated with the provider and claim adjustments associated with the provider; 
determine a change in the category of the provider based on the monitoring and the determining of the increase in of the claim denials and the claim adjustments; 

deduce multiple hypothesis and select a hypothesis among the multiple hypothesis to resolve the issue based on at least one of an incorrect coding of the claim, an inquiry about the claim, or an appeal filed on a decision of the claim, and the determined issue, wherein deducing multiple hypothesis comprises: 
establishing a case vector based on parameters of the claim, wherein the parameters include details of demographics of the multiple3PATENT Atty Docket No.: D18-144-03538-PR-US App. Ser. No.: 16/163,252patients and diagnosis codes and procedure codes corresponding to a procedure involved diagnosis; and 
identifying another case based on the case vector from a case library, wherein the another case provides data related to issues that were detected in the past, hypotheses determined for the provider in the past, and the remedy suggested in the past, wherein the another case is identified based on an Euclidian distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The cited but unused non patient literature (Gottlieb, Joshua D., Adam Hale Shapiro, and Abe Dunn. "The complexity of billing and paying for physician care." Health Affairs 37.4 (2018): 619-626.) is relevant to the monitoring of a claim denial rate.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
3 June 2021